Case 2:19-cv-14115-JMV-JAD Document 1 Filed 06/21/19 Page 1 of 16 PageID: 1



RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

OLGA L. TOBIN
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 227
Washington, D.C. 20044
202-307-6322 (v)
202-514-6866 (f)
Olga.L.Tobin@usdoj.gov
Counsel for the United States

                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY



 UNITED STATES OF AMERICA,          )
                                    )         Case No.
         Plaintiff,                 )
                                    )
         v.                         )
                                    )
 JOHN A. MYCEK, SR., ADMINISTRATOR, )
 OF THE GRETTA VENNIK ESTATE,       )
 1 SOUTH ENSIGN DRIVE               )
 LITTLE EGG HARBOR, NJ 08082,       )
                                    )
 LINDA VENNIK (AKA LINDA MYCEK), )
 IN HER INDIVIDUAL CAPACITY AND )
 AS TRUSTEE OF THE GRETTA VENNIK )
 REVOCABLE LIVING TRUST, AND        )
 CO-TRUSTEE OF                      )
 THE JOHN VENNIK TRUST UN LWAT      )
 SPOUSE’S PART TRUST AND FAMILY     )
 TRUST                              )
 774 ASPEN WAY,                     )
 FRANKLIN LAKES, NJ 07417,          )
                                    )
 SONJA VENNIK GREENTHALER,          )
 104 PARK AVE                      )
 ALLENDALE, NJ 07401,               )
 Case 2:19-cv-14115-JMV-JAD Document 1 Filed 06/21/19 Page 2 of 16 PageID: 2



 CLEMENTE ENTERPRISES LLC                )
 366 SUNSET BLVD                        )
 WYCKOFF, NJ 07481,                      )
                                        )
 BOROUGH OF FRANKLIN LAKES              )
 480 DEKORTE DRIVE                      )
 FRANKLIN LAKES, NJ 07417, and          )
                                        )
 TOWNSHIP OF WAYNE                      )
 475 VALLEY ROAD                        )
 WAYNE, NJ 07470                         )
                                        )
          Defendants.                   )
 _______________________________________)

               COMPLAINT TO COLLECT FEDERAL INCOME TAXES

       The Plaintiff, the United States of America, at the request of the Chief Counsel of

the Internal Revenue Service, a delegate of the Secretary of the Treasury, and at the

direction of the Attorney General of the United States, brings this action to collect the

federal income tax liabilities of the Estate of Gretta Vennik assessed against Gretta

Vennik for the 2003-2006 and 2008-2011 tax years; and to enforce the corresponding

federal tax liens associated with those liabilities against Gretta Vennik’s interest in three

real properties located in Franklin Lakes, Allendale and Wayne, New Jersey. In support

of this action, the United States alleges as follows:

                                JURISDICTION & VENUE

       1.     Jurisdiction is conferred upon the district court by virtue of 28 U.S.C.

§§ 1331, 1340 and 1345 and 26 U.S.C. §§ 7402 and 7403.

       2.     Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1396

because the federal tax liabilities at issue accrued in this judicial district. Defendants


                                              2
 Case 2:19-cv-14115-JMV-JAD Document 1 Filed 06/21/19 Page 3 of 16 PageID: 3



also reside in this judicial district. Additionally, the United States seeks to enforce its

liens against real property located in Bergen and Passaic County, New Jersey, within

this judicial district.

                                          PARTIES

       3.      The Plaintiff is the United States of America.

       4.      Gretta Vennik resided at 104 Park Avenue, Allendale, New Jersey prior to

her death on August 21, 2015 (the Allendale Real Property).

       5.      John A. Mycek, Sr., Gretta Vennik’s ex-son-in-law, was a appointed the

administrator of her estate by the Bergen County Surrogate Court on October 23, 2017.

Mycek resides at 1 South Ensign Drive, Egg Harbor, New Jersey.

       6.      Linda Vennik, aka Linda Mycek, is Gretta Vennik’s daughter and John A.

Mycek’s ex-wife. She currently resides at 774 Aspen Way, Franklin Lakes, New Jersey

07417 (the Franklin Lakes Real Property). Linda Vennik may have or may claim an

interest in one or more of the Real Properties upon which the United States seeks to

enforce its lien as 1) an heir of Gretta Vennik, 2) a beneficiary named in Gretta Vennik’s

will, 3) a trustee and/or beneficiary of revocable trusts created by her parents John

Vennik and Greta Vennik – The Gretta Vennik Revocable Living Trust, The John Vennik

Trust UN LWAT Spouse’s Part Trust and Family Trust – that may have an interest in

the Real Properties, and 4) the current resident of the Franklin Lakes Real Property.

       7.      Sonja Vennik Greenthaler is Gretta Vennik’s daughter. She currently

resides at the Allendale Real Property. She may have or may claim an interest in one or



                                              3
 Case 2:19-cv-14115-JMV-JAD Document 1 Filed 06/21/19 Page 4 of 16 PageID: 4



more of the Real Properties as an heir of Gretta Vennik, a beneficiary named in Gretta

Vennik’s will and as the current resident of the Allendale Real Property.

       8.       Clemente Enterprises LLC may have or may claim an interest in the

Allendale Real Property due to tax sale certificate No. 17-00002 recorded on March 2,

2018 in the amount of $42,682 as of March 31, 2019.

       9.       Borough of Franklin Lakes may have or may claim an interest in the

Franklin Lakes Real Property because of unpaid property tax assessed as of February 1,

2019 in the amount of $1,514 as of March 1, 2019.

       10.      Wayne Township may have or may claim an interest in 438 Pompton

Road, Wayne, New Jersey 07470 (the Wayne Real Property) due to tax sale certificate

No. 17-00100 recorded on November 21, 2017 and No. 18-00112 recorded on December

13, 2018, with a total value of $145,198 as of April 1, 2019.

                                 THE REAL PROPERTIES

       11.      The Franklin Lakes Real Property as issue in this matter is located in

Bergen County, New Jersey, within the jurisdiction of this Court, and is commonly

known as 774 Aspen Way, Franklin Lakes, New Jersey 07417. It is more particularly

described as:

                       Beginning at a point in the center line of Circle
                Avenue marked by a spike distant 526.4 feet northwesterly
                from the intersection of the center lines of Circle Avenue and
                Pulis Avenue, said center line of Circle Avenue bearing
                north 40 degrees 15 minutes west; thence running (1) south
                44 degrees 43 minutes west 199.3 feet to a stake; thence (2)
                north 47 degrees 15 minutes west 75 feet to a stake; thence
                (3) north 44 degrees 43 minutes east parallel with the first
                course 208.3 feet to a spike set in the center line of Circle

                                              4
Case 2:19-cv-14115-JMV-JAD Document 1 Filed 06/21/19 Page 5 of 16 PageID: 5



             Avenue; thence (4) south 40 degrees 15 minutes east along
             said center line of Circle Avenue 75.4 feet to the place of
             Beginning.

                    Being the same premises conveyed to William J.
             Steinerd under Deed from William C. Forrest and Pearl C.
             Forrest, his wife, by Deed page 169 in the Clerk’s Office,
             Bergen County.

                    Being also known as Lot 2 Block 1516 on the tax map
             of the Borough of Franklin Lakes, N.J.

      12.    The Allendale Real Property at issue in this matter is located in Bergen

County New Jersey, within the jurisdiction of this Court, and is commonly known as

104 Park Avenue, Allendale, New Jersey 07401. It is more particularly described as:

                     Beginning at the point of intersection of the northerly
             line of Brookside Avenue (formerly Second Street) with the
             westerly line of Park Avenue (formerly Allendale Avenue)
             and from said point of beginning running thence (1) North
             45 degrees 10 minutes East along said westerly line of Park
             Avenue, 130.12 feet to a point; thence (2) North 60 degrees 55
             minutes West 145.31 feet to a point; thence (3) South 27
             degrees 36 minutes West 25 feet to a point; thence (4) North
             60 degrees 55 minutes West 25 feet to a point; thence (5)
             South 27 degrees 36 minutes West 100 feet to a point in the
             northerly line of Brookside Avenue; thence (6) South 60
             degrees 55 minutes East along said northerly line of
             Brookside Avenue 130.99 feet to the point or place of
             beginning.

                    Being known and designated as Lots Nos. 5A and 11
             in Block No. 12 on a certain map entitled, “Subdivision, Lots
             5 and 11, Block 12, Property of Nelson & Doris Offringa,
             Boro of Allendale, Bergen Co. N. J.” filed in the Bergen
             County Clerk’s Office November 5, 1953, as Map No. 4562.

                    Being part of the same premises conveyed to Nelson
             R. Offringa and Doris L. Offringa, his wife, by Albert Z.
             Pullis and Maude A. H. Pullis, his wife, by Deed dated June
             25, 1952, in Book 3333 of Deeds at page 366.

                                           5
Case 2:19-cv-14115-JMV-JAD Document 1 Filed 06/21/19 Page 6 of 16 PageID: 6



      13.    The Wayne Real Property at issue in this matter is located in Passaic

County, New Jersey, within the jurisdiction of this Court, and is commonly known as

438 Pompton Road, Wayne, New Jersey 07470. It is more particularly described as:

             BEGINNING at a point in the northerly side line of Pompton
             Road therein distant 215.25 feet easterly from the
             intersection of the same prolonged westerly with the easterly
             line of Paterson Hamburg Turnpike prolonged southerly,
             and running from thence

                1. South 80 degrees 33 minutes East along the northerly line of
                   Pompton road 55.99 feet to a point; thence

                2. Still along the northerly line of Pompton Road in an easterly
                   direction along a curve to the right with a radius of 448.53 feet an
                   arc distance of 86.63 feet to a point; thence

                3. South 69 degrees 29 minutes East still along the northerly line of
                   Pompton Road 20.02 feet to a point; thence

                4. Still along the northerly line of Pompton Road in an easterly
                   direction along a curve to the right with a radius of 370.90 feet, an
                   arc distance of 80.38 feet to a point; thence

                5. South 57 degrees 04 minutes East, still along the northerly line of
                   Pompton Road, 21.18 feet to a point; thence

                6. Still along the northerly line of Pompton Road in a south easterly
                   direction along a curve to the right with a radius of 398.88 feet, an
                   arc distance of 2.28 feet to a point; thence

                7. North 30 degrees 32 minutes 50 seconds East, 610.64 feet to a point;
                   thence

                8. North 83 degrees 44 minutes West, 483.38 feet to a point; thence

                9. South 8 degrees 38 minutes West, 503.72 feet to the northerly line of
                   Pompton Road and the point and place of beginning.

             Being in accordance with a survey made by Bernard
             Chambers & Associates dated December 28, 1959, and
             entitled “Plat of Tract No. 1 of Property Situated in Wayne


                                           6
Case 2:19-cv-14115-JMV-JAD Document 1 Filed 06/21/19 Page 7 of 16 PageID: 7



               Township, Passaic County, N.J., at the junction of Pompton
               Road and Hamburg Turnpike.”

                                       THE TRUSTS

                        The Gretta Vennik Revocable Living Trust

         14.   The Gretta Vennik Revocable Living Trust was established on April 22,

1994.

         15.   According to Gretta Vennik’s will, her estate was to be distributed to the

trustee(s) of The Gretta Vennik Revocable Living Trust.

         16.   Linda Vennik obtained a judgment from the Bergen County Surrogate

Court on April 25, 2016 allowing her to continue to serve as the sole trustee of The

Gretta Vennik Revocable Living Trust.

         17.   No recorded deeds show a transfer of any of the three Real Properties at

issue to The Gretta Vennik Revocable Living Trust.

                                  The John Vennik Trusts

         18.   The John Vennik Spouse’s Part Trust and Family Trust each held a 50%

interest in the Wayne Real Property at the time of John Vennik’s death, who

predeceased his wife Gretta Vennik in 1983.

         19.   Linda Vennik and Citizens First National Bank of NJ were the co-trustees

of both Trusts.

         20.   Fleet National Bank, the successor in interest for Citizens First National

Bank of NJ, was discharged as trustee from both trusts in 2001 by order of the probate

court.


                                              7
Case 2:19-cv-14115-JMV-JAD Document 1 Filed 06/21/19 Page 8 of 16 PageID: 8



      21.    Gretta Vennik was the income beneficiary and Linda Vennik and Sonja

Vennik Greenthaler were the remainder beneficiaries of both Trusts.

      22.    The Form 760 U.S. Estate Tax Return for the Estate of Gretta Vennik,

deceased, discloses that the Spouse’s Part Trust was held for the lifetime of Gretta

Vennik. The sole asset of the trust was a fifty percent interest in the Wayne Real

Property.

             COUNT I - ASSESSMENTS AGAINST GRETTA VENNICK

      23.    The allegations of paragraphs 1 through 22, inclusive, are re-alleged and

incorporated by reference in this count as though fully set forth herein.

      24.    A delegate of the Secretary of the Treasury of the United States properly

and timely assessed federal income taxes, penalties, and statutory interest against

Gretta Vennik for the tax periods, on the dates and in the amounts set forth below:

    Tax    Assessment Assessment Total Due as of              Notice of Federal Tax
   Period     Date                June 20, 2019                    Lien Filed
  12/31/03  02/22/10    $2,751       $7,746                    09/06/16 (Bergen)
                                                               03/13/19 (Passaic)
  12/31/04     02/22/10         $2,744           $7,405        09/06/16 (Bergen)
                                                               03/13/19 (Passaic)
  12/31/05     02/22/10         $3,261           $8,503        09/06/16 (Bergen)
                                                               03/13/19 (Passaic)
  12/31/06     06/22/09        $96,467          $218,517       09/06/16 (Bergen)
                                                               03/13/19 (Passaic)
  12/31/08     06/30/14         $6,863          $14,613        09/06/16 (Bergen)
                                                               03/13/19 (Passaic)
  12/31/09     06/30/14          $418            $900          09/06/16 (Bergen)
                                                               03/13/19 (Passaic)
  12/31/10     06/30/14          $428            $885          09/06/16 (Bergen)
                                                               03/13/19 (Passaic)
  12/31/11     06/30/14          $413            $704          09/06/16 (Bergen)
                                                               03/13/19 (Passaic)

                                            8
 Case 2:19-cv-14115-JMV-JAD Document 1 Filed 06/21/19 Page 9 of 16 PageID: 9



       25.    Notices and demands for payment of the tax assessments described in

paragraph 24 were given to Gretta Vennik prior to her death in 2015, but she failed to

fully pay the assessed amounts.

       26.    By reason of the tax assessments described in paragraph 24 above, and

pursuant to 26 U.S.C. §§ 6321 and 6322, federal tax liens arose on the dates of the

assessments, and attached to all property and rights to property, then owned or

thereafter acquired by Gretta Vennik, including but not limited to the Franklin Lakes,

Allendale and Wayne Real Properties described above in paragraphs 12-14.

       27.    Statutory additions to tax have accrued and will continue to accrue on the

unpaid balance of the federal tax liabilities set forth in paragraph 24 above.

       28.    As of June 20, 2019, the balance owed on the unpaid federal income tax

liabilities described in paragraph 24, above, including accrued but unassessed interest

and penalties, was $259,273. Statutory additions to tax and interest will continue to

accrue thereafter according to law until paid in full.

       29.    The United States is entitled to judgment for the liability identified in

paragraph 24 above.

       WHEREFORE, Plaintiff, the United States of America, prays as follows:

       A. That the Court order and adjudge that Defendant John A. Mycek, Sr., solely

in his capacity as Administrator of the Gretta Vennik Estate, is indebted to the United

States in the amount of $259,273, as of June 20, 2019 plus penalties, interest, and

statutory additions that will accrue from that date according to law until paid for



                                             9
Case 2:19-cv-14115-JMV-JAD Document 1 Filed 06/21/19 Page 10 of 16 PageID: 10



federal income tax, penalties, and interest relating to the 2003-2006 and 2008-2011 tax

years; and

       B.    That the Court award such other and further relief as may be deemed just

and proper under the circumstances.

                                   COUNT II
                         FORECLOSE FEDERAL TAX LIENS
                   AGAINST THE FRANKLIN LAKES REAL PROPERTY

       30.      The United States incorporates by reference the allegations in paragraphs

1 through 29.

       31.      On August 15, 1980, a deed was recorded in Bergen County, which shows

the purchase of the Franklin Lakes Real Property by John and Gretta Vennik.

       32.      John and Gretta Vennik held the Franklin Lakes Real Property as tenants

by the entirety.

       33.      Upon John Vennik’s passing in 1983, Gretta Vennik became 100% owner

of the Franklin Lakes Real Property.

       34.      No subsequent deeds have been recorded.

       35.      There is no record of a purchase money mortgage for the Franklin Lakes

Real Property.

       36.      Currently, there are no mortgages recorded against the Franklin Lakes

Real Property.

       37.      The federal tax liens described in paragraph 26 above attached to the

Franklin Lakes Real Property sought to be foreclosed in this action, and remain on the

Real Property, despite any transfers.

                                             10
Case 2:19-cv-14115-JMV-JAD Document 1 Filed 06/21/19 Page 11 of 16 PageID: 11



       WHEREFORE, the United States of America respectfully prays:

       C. That the Court order, adjudge, and decree that the United States of America

holds valid and subsisting tax liens on the Franklin Lakes Real Property with respect to

the tax assessments described in paragraph 24, above;

       D. That the Court order, adjudge, and decree that the federal tax liens that arose

with respect to the outstanding federal income tax liabilities of the taxpayer Gretta

Vennik, as described in paragraph 26 above, be foreclosed against the Franklin Lakes

Real Property;

       E.    That the Court order, adjudge, and decree the priority of liens and interests

in the Franklin Lakes Real Property;

       F.    That the Court order that the Franklin Lakes Real Property be sold, and that

the proceeds of the sale be distributed first to reimbursement of the costs of the sale;

then to any liens or interests with priority over the federal tax liens; then to the United

States of America in satisfaction of the tax liens described in paragraph 26; and then to

any liens or interests with priority after the federal tax liens; and

       G. That the Court award the United States of America such further relief

including the costs of this action that the Court finds to be just and proper.

                                   COUNT III
                         FORECLOSE FEDERAL TAX LIENS
                     AGAINST THE ALLENDALE REAL PROPERTY

       38.      The United States incorporates by reference the allegations in paragraphs

1 through 37.




                                              11
Case 2:19-cv-14115-JMV-JAD Document 1 Filed 06/21/19 Page 12 of 16 PageID: 12



       39.     On June 28, 1968, a deed was recorded in Bergen County, which shows the

purchase of the Allendale Real Property by John and Gretta Vennik.

       40.     John and Gretta Vennik held the Allendale Real Property as tenants by the

entirety.

       41.     Upon John Vennik’s passing, Gretta Vennik became 100% owner of the

Allendale Real Property.

       42.     No subsequent deeds have been recorded.

       43.     There is no record of a purchase money mortgage for the Allendale Real

Property.

       44.     Currently, there are no mortgages recorded against the Allendale Real

Property.

       45.     The federal tax liens described in paragraph 26 above attached to the

Allendale Real Property sought to be foreclosed in this action, and remain on the Real

Property, despite any transfers.

       WHEREFORE, the United States of America respectfully prays:

       H. That the Court order, adjudge, and decree that the United States of America

holds valid and subsisting tax liens on the Allendale Real Property with respect to the

tax assessments described in paragraph 24, above;

       I.    That the Court order, adjudge, and decree that the federal tax liens that arose

with respect to the outstanding federal income tax liabilities of the taxpayer Gretta

Vennik, as described in paragraph 26 above, be foreclosed against the Allendale Real

Property;

                                             12
Case 2:19-cv-14115-JMV-JAD Document 1 Filed 06/21/19 Page 13 of 16 PageID: 13



       J.    That the Court order, adjudge, and decree the priority of liens and interests

in the Allendale Real Property;

       K. That the Court order that the Allendale Real Property be sold, and that the

proceeds of the sale be distributed first to reimbursement of the costs of the sale; then to

any liens or interests with priority over the federal tax liens; then to the United States of

America in satisfaction of the tax liens described in paragraph 26; and then to any liens

or interests with priority after the federal tax liens; and

       L.    That the Court award the United States of America such further relief

including the costs of this action that the Court finds to be just and proper.

                                   COUNT IV
                         FORECLOSE FEDERAL TAX LIENS
                       AGAINST THE WAYNE REAL PROPERTY

       46.      The United States incorporates by reference the allegations in paragraphs

1 through 45.

       47.      On June 28, 1968, a deed was recorded in Passaic County, which shows

the transfer of the Wayne Real Property from W.H. Curtin & Company to 438 Pompton

Road Inc. for $1.

       48.      On September 7, 1984, a deed was recorded in Passaic County, which

shows the transfer of the Wayne Real Property from 438 Pompton Road, Inc. to Linda

Vennik and Citizens First National Bank of New Jersey, Executors of the Estate of John

Vennik       for less than $100. The deed is attested by Gretta Vennik, who is listed as the

Secretary of 438 Pompton Road, Inc. The deed is signed by Linda Vennik, who is listed

as the President of 438 Pompton Road, Inc.

                                              13
Case 2:19-cv-14115-JMV-JAD Document 1 Filed 06/21/19 Page 14 of 16 PageID: 14



       49.    On December 2, 1986, a deed was recorded in Passaic County, which

shows the transfer of the Wayne Real Property from Linda Vennik and Citizens First

National Bank of NJ Executors of the Estate of John Vennik, deceased, to Linda Vennik

and Citizens First National bank of NJ as Co-Trustees of the Spousal Part Trust under

the Last Will and Testament of John Vennik, deceased, as 1/2 tenants in common and

Linda Vennik and Citizens First National Bank of NJ as Co-Trustees of the Family Part

Trust under the Last Will and Testament of John Vennik deceased as 1/2 tenants in

common, for less than $100.

       50.    As the sole beneficiary of the Spousal Part Trust, Gretta Vennik had a 50%

interest in the Wayne Real Property

       51.    The federal tax liens described in paragraph 26 above attached to Gretta

Vennik’s interest in the Wayne Real Property sought to be foreclosed in this action, and

remain on the Real Property, despite any transfers

       WHEREFORE, the United States of America respectfully prays:

       M. That the Court order, adjudge, and decree that the United States of America

holds valid and subsisting tax liens on the Wayne Real Property with respect to the tax

assessments described in paragraph 24, above;

       N. That the Court order, adjudge, and decree that the federal tax liens that arose

with respect to the outstanding federal income tax liabilities of the taxpayer Gretta

Vennik, as described in paragraph 26 above, be foreclosed against the Wayne Real

Property;



                                            14
Case 2:19-cv-14115-JMV-JAD Document 1 Filed 06/21/19 Page 15 of 16 PageID: 15



       O. That the Court order, adjudge, and decree the priority of liens and interests

in the Wayne Real Property;

       P.   That the Court order that the Wayne Real Property be sold, and that the

proceeds of the sale be distributed first to reimbursement of the costs of the sale; then to

any liens or interests with priority over the federal tax liens; then to the United States of

America in satisfaction of the tax liens described in paragraph 26; and then to any liens

or interests with priority after the federal tax liens; and

       Q. That the Court award the United States of America such further relief

including the costs of this action that the Court finds to be just and proper

Date: June 21, 2018


                                           RICHARD E. ZUCKERMAN
                                           Principal Deputy Assistant Attorney General

                                           s/ Olga L. Tobin__________________
                                           OLGA L. TOBIN
                                           Trial Attorney, Tax Division
                                           U.S. Department of Justice
                                           Post Office Box 227
                                           Washington, D.C. 20044
                                           Telephone: (202) 307-6322
                                           Fax: (202) 514-6866
                                           olga.l.tobin@usdoj.gov
                                           Counsel for the United States

OF COUNSEL:
J. Andrew Ruymann
Assistant U.S. Attorney
District of New Jersey




                                              15
Case 2:19-cv-14115-JMV-JAD Document 1 Filed 06/21/19 Page 16 of 16 PageID: 16



 DESIGNATION OF AGENT FOR SERVICE UNDER LOCAL CIVIL RULE 101.1(f)

       In accordance with Local Civil Rule 101.1(f), the undersigned hereby designates

the United States Attorney for the District of New Jersey to receive service of all notices

or papers in this action at the following address:

United States Attorney’s Office
District of New Jersey
402 East State Street, Room 430
Trenton, NJ 08608

                                              Respectfully submitted,

                                              RICHARD E. ZUCKERMAN
                                              Principal Deputy Assistant Attorney
                                              General

                                              s/ Olga L. Tobin__________________
                                              OLGA L. TOBIN
                                              Trial Attorney, Tax Division
                                              U.S. Department of Justice
                                              Post Office Box 227
                                              Washington, D.C. 20044
                                              Telephone: (202) 307-6322
                                              Fax: (202) 514-6866
                                              olga.l.tobin@usdoj.gov
                                              Counsel for the United States

OF COUNSEL:
J. Andrew Ruymann
Assistant U.S. Attorney
District of New Jersey




                                            16
                  Case 2:19-cv-14115-JMV-JAD Document 1-1 Filed 06/21/19 Page 1 of 2 PageID: 17
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    John Mycek, Sr., Linda & Sonjya Vennik, Irving & Doris Klein, Franklin
                                                                                                            Lakes Borough, Wayne Township, Clemente Enterprises
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Monmouth
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Olga L. Tobin, U.S. Dept. of Justice, PO Box 227, Ben Franklin Station,                                     Jeffrey Dirmann, Agostino & Associates, 14 Washington Place
Washington DC 20044, Olga.L.Tobin@usdoj.gov, (202) 307 - 6322                                               Hackensack, NJ 07601, Counsel for John Mycek, Sr., Administrator of
                                                                                                            the Estate of Gretta Vennik

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. §§ 1331, 1340 and 1345 and 26 U.S.C. §§ 7402, and 7403
VI. CAUSE OF ACTION Brief description of cause:
                                           Collect federal income taxes and foreclose federal tx liens
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         259,273.00                               JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
06/21/2019                                                              /s/ Olga L. Tobin
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
                Case 2:19-cv-14115-JMV-JAD Document 1-1 Filed 06/21/19 Page 2 of 2 PageID: 18
JS 44 Reverse (Rev. 06/17)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
         Case 2:19-cv-14115-JMV-JAD Document 1-2 Filed 06/21/19 Page 1 of 2 PageID: 19

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                         District
                                                   __________     of New
                                                               District of Jersey
                                                                           __________

             UNITED STATES OF AMERICA
                                                                        )
                                                                        )
                             Plaintiff
                                                                        )
                                v.                                      )    Civil Action No.
        JOHN A. MYCEK, SR., ADMINISTRATOR,                              )
        OF THE GRETTA VENNIK ESTATE, et. al.                            )
                            Defendant
                                                                        )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) JOHN A. MYCEK, SR., ADMINISTRATOR
                                         OF THE GRETTA VENNIK ESTATE
                                         1 SOUTH ENSIGN DRIVE
                                         LITTLE EGG HARBOR, NJ 08082




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: OLGA L. TOBIN
                                         Trial Attorney, Tax Division
                                         U.S. Department of Justice
                                         P.O. Box 227
                                         Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
          Case 2:19-cv-14115-JMV-JAD Document 1-2 Filed 06/21/19 Page 2 of 2 PageID: 20
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
         Case 2:19-cv-14115-JMV-JAD Document 1-3 Filed 06/21/19 Page 1 of 2 PageID: 21

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                         District
                                                   __________     of New
                                                               District of Jersey
                                                                           __________

             UNITED STATES OF AMERICA
                                                                        )
                                                                        )
                             Plaintiff
                                                                        )
                                v.                                      )    Civil Action No.
        JOHN A. MYCEK, SR., ADMINISTRATOR,                              )
        OF THE GRETTA VENNIK ESTATE, et. al.                            )
                            Defendant
                                                                        )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) LINDA VENNIK
                                         774 ASPEN WAY
                                         FRANKLIN LAKES, NJ 07417




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: OLGA L. TOBIN
                                         Trial Attorney, Tax Division
                                         U.S. Department of Justice
                                         P.O. Box 227
                                         Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
          Case 2:19-cv-14115-JMV-JAD Document 1-3 Filed 06/21/19 Page 2 of 2 PageID: 22
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
         Case 2:19-cv-14115-JMV-JAD Document 1-4 Filed 06/21/19 Page 1 of 2 PageID: 23

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                         District
                                                   __________     of New
                                                               District of Jersey
                                                                           __________

             UNITED STATES OF AMERICA
                                                                        )
                                                                        )
                             Plaintiff
                                                                        )
                                v.                                      )    Civil Action No.
        JOHN A. MYCEK, SR., ADMINISTRATOR,                              )
        OF THE GRETTA VENNIK ESTATE, et. al.                            )
                            Defendant
                                                                        )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) SONJA VENNIK
                                         774 ASPEN WAY
                                         FRANKLIN LAKES, NJ 07417




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: OLGA L. TOBIN
                                         Trial Attorney, Tax Division
                                         U.S. Department of Justice
                                         P.O. Box 227
                                         Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
          Case 2:19-cv-14115-JMV-JAD Document 1-4 Filed 06/21/19 Page 2 of 2 PageID: 24
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
         Case 2:19-cv-14115-JMV-JAD Document 1-5 Filed 06/21/19 Page 1 of 2 PageID: 25

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                         District
                                                   __________     of New
                                                               District of Jersey
                                                                           __________

             UNITED STATES OF AMERICA
                                                                        )
                                                                        )
                             Plaintiff
                                                                        )
                                v.                                      )    Civil Action No.
        JOHN A. MYCEK, SR., ADMINISTRATOR,                              )
        OF THE GRETTA VENNIK ESTATE, et. al.                            )
                            Defendant
                                                                        )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CLEMENTE ENTERPRISES LLC
                                         366 SUNSET BLVD
                                         WYCKOFF, NJ 07481,




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: OLGA L. TOBIN
                                         Trial Attorney, Tax Division
                                         U.S. Department of Justice
                                         P.O. Box 227
                                         Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
          Case 2:19-cv-14115-JMV-JAD Document 1-5 Filed 06/21/19 Page 2 of 2 PageID: 26
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
         Case 2:19-cv-14115-JMV-JAD Document 1-6 Filed 06/21/19 Page 1 of 2 PageID: 27

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                         District
                                                   __________     of New
                                                               District of Jersey
                                                                           __________

             UNITED STATES OF AMERICA
                                                                        )
                                                                        )
                             Plaintiff
                                                                        )
                                v.                                      )    Civil Action No.
        JOHN A. MYCEK, SR., ADMINISTRATOR,                              )
        OF THE GRETTA VENNIK ESTATE, et. al.                            )
                            Defendant
                                                                        )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) TOWNSHIP OF WAYNE
                                         475 VALLEY ROAD
                                         WAYNE, NJ 07470




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: OLGA L. TOBIN
                                         Trial Attorney, Tax Division
                                         U.S. Department of Justice
                                         P.O. Box 227
                                         Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
          Case 2:19-cv-14115-JMV-JAD Document 1-6 Filed 06/21/19 Page 2 of 2 PageID: 28
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
         Case 2:19-cv-14115-JMV-JAD Document 1-7 Filed 06/21/19 Page 1 of 2 PageID: 29

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                         District
                                                   __________     of New
                                                               District of Jersey
                                                                           __________

             UNITED STATES OF AMERICA
                                                                        )
                                                                        )
                             Plaintiff
                                                                        )
                                v.                                      )    Civil Action No.
        JOHN A. MYCEK, SR., ADMINISTRATOR,                              )
        OF THE GRETTA VENNIK ESTATE, et. al.                            )
                            Defendant
                                                                        )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BOROUGH OF FRANKLIN LAKES
                                         480 DEKORTE DRIVE
                                         FRANKLIN LAKES, NJ 07417




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: OLGA L. TOBIN
                                         Trial Attorney, Tax Division
                                         U.S. Department of Justice
                                         P.O. Box 227
                                         Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
          Case 2:19-cv-14115-JMV-JAD Document 1-7 Filed 06/21/19 Page 2 of 2 PageID: 30
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
